 



NORTH FOREST OFFICE SPACE STANDARD LEASE-10/24/18

 

This lease Is made between North Forest Office Space - South Austin. LLC
(“Landlord”), with a corporate mailing address of 2829 Wehrle Drive, Suite 1,
Williamsville, NY 14221, and Cjphecloc Corporation (“Customer”), with a mailing
address of 825 Main St. Bldg 1, Suite #100 Buda. TX. 78610. Landlord hereby
leases to Customer, and Customer accepts, the “Premises” in the Main Street
Commons (“Office Park”) in the Town of .§yg_a_ County of.!::!m. with a mailing
address of 825 Main St. Bldg 1 #100 Buda TX, 78610 and an approximate size of
1,302 square feet

 

UPON THE FOLLOWING TERMS AND CONDITIONS:

1.Initial Term. The initial term of this Lease shall be a period of 3 years
commencing 02/01/19 (“Commencement Date”) and ending 01/31/22, unless earlier
terminated pursuant to this Lease. In the event Landlord makes the Premises
available to Customer prior to the scheduled Commencement Date and Customer
elects to accept the Premises as of such earlier date, then the Commencement
Date shall be the date on which Customer accepts the keys/access codes to the
Premises.

 

Rent Rent for the initial term and renewal terms shall be as follows.

 



# Pmts   From   To   Sqft :t   Rate   Annual   Monthly  12    02/01/19  
 01/31/20    1,302   $23.65   $30,792.36   $2,566.03  12    02/01/20  
 01/31/21    1,302   $24.30   $31,638.60   $2,636.55  12    02/01/21  
 01/31/22    1,302   $24.95   $32,484.96   $2,707.08 



 

Auto Renewal Period - The lease shall be automatically renewed for 3 years,
unless either Landlord or Customer notifies the other in writing at least 180
days prior to the expiration of the initial term.

 

ONE, THREE-YEAR AUTO-RENEWAL PERIOD

 

# Pmts     From     To     Sqft :t     Rate     Annual     Monthly   12      
02/01/22       01/31/23       1,ao2     $ 25.so     $ 33,331.20     $ 2,n1.s0  
12       02/01/23       01/31/24       1,302     $ 26.25     $ 34,177.56     $
2,848.13   12       02/01/24       01/31/25       1,302     $ 26.90     $
35,023.80     $ 2,918.65  



 

Required 180 Day Notice Not to Renew Beyond the Auto-Renewal Period. If Customer
or Landlord does not give 180 days notice prior to the expiration of the
Auto-Renewal Period, the Lease shall be automatically extended by 180 days from
the date of given notice at a rent equal to the holdover rate.

 

All payments of rent shall be due in advance on the first day of each month
during the Term. Rental payments are to be made through the Landlord’s portal
(2CP) automated payment option. In the event the first and/or last months of the
Term are less than full calendar months, rent payments for such months shall be
prorated on a per diem basis. Customer shall not claim any off set, counterclaim
or deduction against any payment of rent. In the event Landlord becomes
obligated to collect any sales tax or similar tax on any rent payment or other
payment made by Customer to Landlord pursuant to this Lease, Customer shall pay
the same together with the rent payment. Landlord shall pay all property taxes.

 

2.Interior Build-Out. The interior of the Premises has been/will be constructed
to the approximate specifications in Exhibit A. The square footage Is as
determined by Landlord on a basis consistent with the measurement method used by
Landlord with other tenants of the Office Park. Customer will be responsible for
the cost of all “extra” build-out alterations that Customer may request, if
applicable. The estimate for any “build-out” or “remodel” is reflected in
Exhibit B. Such estimate is an estimate only, and Customer shall be liable for
the actual/final cost of such work. Customer shall pay one-half of such
estimated costs simultaneously with the execution of this Lease. An invoice for
the remaining balance will be issued following completion of such work business.
The Premises shall be used tor no other purpose. Landlord represents that the
Premises may lawfully be used tor such purpose. Customer acknowledges that the
Premises is part of a professional office park, and professional conduct is
expected from all Customers, their employees and guests. Customer shall assure
that Its employees, agents and guests do not create excessive noise or conduct
themselves in a manner that disturbs the peace of other Customers of the Office
Park.

 

   

 

 

4.Security Deposit. Customer shall deposit with Landlord on the signing of this
Lease the sum of $2,566.03 (Its “Security Deposit”) as security for Customer’s
payment and performance obligations In this Lease. If Landlord applies any part
of the Security Deposit to any Event of Default, Customer, on demand, shall
deposit with Landlord the amount so applied, so that Landlord shall have the
full Security Deposit on hand at all times during the Term. Customer shall not
be allowed to take occupancy of the Premises until the Security Deposit has been
deposited with Landlord.    5.Utilities. Landlord shall provide and pay for
reasonable water to the Premises. Customer shall be responsible for the payment
of all other utilities (including gas, electricity, telephone and data
connections) consumed on the Premises during the Term. All applications and
connections for such utility services shall be arranged by and be in the name of
Customer only. Electricity for the exterior entrance/parking lot light above the
door to the Premises (if any) may be for Customer’s account. Customer’s failure
to switch over such utilities to Customer’s account within 15 days of the
Commencement Date shall be an Event of Default for the purposes of Article 16
below, in which event, in addition to Landlord’s other remedies therein,
Landlord may cut off such utilities and impose an administrative charge to
Customer of up to $25.00 per day for the additional work imposed upon Landlord
due to Customer’s failure to comply with this requirement.    6.Use of Chair
Mats. Customer is required to use chair mats.    7.Hold Over. If Customer fails
to vacate and surrender the Premises to Landlord on or before the last day of
the Term then in effect, Customer shall be deemed to be holding over without the
permission of Landlord, on a day to day basis, at a daily rent equal to 1130th
of 150% of the monthly rent in effect during the last month of the Term. During
such hold over tenancy, Customer shall nonetheless comply with all payment and
performance obligations of Customer in this Lease.    8.Park Rules. Customer
shall comply with all rules and regulations which may be issued from time to
time by Landlord to the Customers of the Office Park. A list of the Rules
currently In effect are attached to this Lease and made a part hereof.    9.Care
and Maintenance Of Office Park and Premises. Landlord shall maintain the Office
Park grounds and parking lots and provide garbage removal facilities (at
designated disposal locations). Landlord shall also maintain (i) the roof,
exterior wall, exterior windows, structural walls, and foundation of the
Premises, and (ii) the furnace and air conditioning unit, sewer and water lines,
plumbing fixtures, electrical wiring, and celling llght fixtures (Including
light bulbs) which are part of the standard Premises as of the Commencement
Date; provided Customer shall reimburse Landlord for repairs due to the
negligence or willful misconduct of Customer, or its employees, agents or
guests.

 

Except for Landlord’s maintenance obligations, Customer shall maintain the
Premises in good condition and repair, including by way of example only, all
doors (including the front door) and locks, celllngs, interior windows, walls,
appliances, cabinets and carpeting. Landlord is not responsible for service or
repair of specially installed HVAC or other trade specific equipment (for
example, dental chairs or medical equipment) installed by the company or
company’s vendor.

 

10.Alterations. Customer shall not make any structural changes or other
alterations, additions, or Improvements to the Premises. Customer may install
and may remove Its trade fixtures, furniture, equipment, and other personal
property not requiring any structural alterations to the Premises. All such
items shall be removed prior to the end of the Term and Customer shall repair
any damage caused by such removal. Any change, alteration, addition or
improvement which Landlord approves in writing and made by Customer to the
Premises, including all artlcles/ltems attached or affixed to the floors, doors,
walls, windows, ceilings, or trim of the Premises shall in which event Customer
shall return the Premises to Landlord in the same condition as when delivered to
Customer at the beginning of the Term.

 



   

 

 



11. Compliance with Law. Customer shall comply with all federal, state,
municipal and other governmental statutes, ordinances, rules and regulations
applicable to the use or occupancy of the Premises, including but not limited to
those applicable to environmental matters, and the health or safety of persons
in or about the Premises. Without limiting the foregoing, Customer shall comply
with all laws, rules, statutes, and regulations relating to chemicals, hazardous
materials or hazardous wastes, and under no circumstances shall Customer
release, discharge or dispose of chemicals, hazardous materials or hazardous
wastes anywhere in or on the Premises, or anywhere in or on the Office Park.
So-called “heavy duty” and “industrial” strength bleaches are not to be used in
or about the Premises.     12. Subletting. Customer shall not sublet any portion
of the Premises without the prior written consent of the Landlord, which shall
not be unreasonably withheld. Any such subletting without Landlord’s prior
written consent shall be void and constitute an Event of Default.     13. Entry
and Inspection. Customer shall permit Landlord or Landlord’s agents to enter the
Premises during normal business hours, upon reasonable notice for the purpose of
inspecting the Premises or making any repairs therein. Landlord may enter the
Premises at any time in the event of an emergency. At any time within sixty (60)
days prior to the expiration of this Lease, and with reasonable advance notice,
Customer shall permit persons desiring to Lease the Premises to enter for
purposes of inspection, provided they are accompanied by Landlord’s agent.    
14. Possession. If Landlord is unable to deliver possession of the Premises at
the Commencement Date, Landlord shall not be liable for any damages caused
thereby, nor shall this Lease be void or voidable, but Customer shall not be
liable for any rent until possession is delivered; provided, Customer may
terminate this Lease if possession of the Premises is not delivered within sixty
(60) days of the Commencement Date. The actual date of delivery of the Premises
to Customer shall be deemed the new Commencement Date. In the event the new
Commencement Date is on or before the 14th day of the month, the last day of the
Initial term as determined In Article 1 shall remain unchanged. In the event the
new Commencement Date is on or after the 15th day of the month, the last day of
the initial term as determined in Article 1 shall be extended to the last day of
the month immediately following the month in which the original termination date
was to occur.     15. Customer’s Property. Customer shall insure its property,
and assumes all risk of loss or damage to the same due to fire, storm, water,
wind or any other cause.     16. Indemnification Of Landlord Landlord and
Customer each hereby waive all rights of recovery against the other on account
of loss or damage to each other’s respective property located in the Premises.
Landlord and Customer further agree to have their respective insurance companies
also waive their right of subrogation against the other party in connection with
any damage covered by such policies, except damages resulting from the willful
misconduct or gross negligence of the other party.     17. Insurance. Customer
shall maintain the following insurance during the Term:       Commercial General
Liability Insurance - Maintained on an occurrence basis, insuring against
liability for bodily injury, including death, and property damage arising from
or related to Customer’s exercise of any right or privilege pursuant to this
Lease or the activities of Customer related to the operation of its business in
and about the Premises, with combined single limits of not less than one million
dollars ($1,000,000) for bodlly injury (including death) and property damage
from any one occurrence with a two million dollar ($2,000,000) aggregate. Policy
should contain hired and non-owned coverage if there is not a separate Auto
Policy.

 

Property insurance - Fire and extended coverage (Special Coverage Form)
insurance covering all of Customer’s personal property in the Premises.

 

Worker’s Compensation Insurance and Employers’ Liability and Disability Benefits
Law insurance - Statutory Limits.

 

   

 

 

  Landlord has been designated as an additional insured on each such policy and
that such policy shall not lapse nor shall any reduction or material change be
made in the coverage provisions thereto without at least thirty (30) days
advance written notice to Landlord.       Customer shall not permit any
contractor or other vendor to perform any construction, repair or other services
(such as, by way of example only, movers, cleaners and technicians) in the
Premises without first providing to Landlord proof that such contractor or
vendor has general liability, workers compensation and other forms of insurance
as Landlord may require and that both Landlord and Customer have been named are
additional insureds thereon.     18. Eminent Domain. If the Premises or any part
thereof or any estate therein, or any other part of the Office Park of which the
Premises is a part, shall be taken by eminent domain, at Landlord’s option upon
notice to Customer, the Term shall terminate on the date when title vests
pursuant to such taking, and Customer shall be responsible to pay rent only
through the termination date. Customer shall not be entitled to any part of the
award for such taking or any payment in lieu thereof, but Customer may file a
claim, against the government agency, for any taking of fixtures and
improvements owned by Customer, and for moving expenses.     19. Destruction of
Premises. In the event of fire or other damage to the Demised Premises, which
Landlord can practically repair within sixty (60) days, this Lease shall remain
in effect and Landlord shall repair the same; provided Customer shall be
entitled to a reasonable reduction of rent while such repairs are being made,
based upon the extent to which such damage and such repairs materially interfere
with Customer’s use of the Premises. In the event of fire or other damage to the
Demised Premises, which Landlord cannot practically repair within sixty (60)
days, each of Landlord and Customer shall have the right to terminate this Lease
on notice to the other within 30 days of the date of such fire or other damage;
provided if Landlord elects to repair such damages, and Customer does not
exercise Its right to terminate, then Customer shall be entitled to a reasonable
reduction of rent while such repairs are being made, based upon the extent to
which such damage and such repairs materially interfere with Customer’s use of
the Premises. In addition, in the event one-third or more of the building in
which the Premises are located are substantially damaged or destroyed, Landlord
may elect to terminate this Lease, whether the Premises be damaged or not, in
which event Customer shall be responsible for rent up to the effective date of
such termination. Notwithstanding the foregoing, in the event of any such fire
or other damage, in lieu of Landlord or Customer exercising any right of
termination, Landlord reserves the right to relocate Customer, at Landlord’s
expense, to a comparable office suite in the Office Park for the remainder of
the Term, in which event this Lease shall be deemed to refer to such replacement
suite instead of the original suite designated herein.     20. Events of
Default; Remedies. An “Event of Default” shall be deemed to have occurred in the
event (i) any payment of rent or any other sum becoming due to Landlord is not
paid within ten (1O) days of its due date, (ii) Customer fails to perform any
other obligation of Customer pursuant to this Lease which is not cured within
ten (10) days of Landlord’s notice to Customer, or (iii) if at any time
proceedings in bankruptcy, or pursuant to any other act for the relief of
debtors, shall be instituted by or against the Customer, or if a receiver or
trustee shall be appointed of the Customer’s property, or If this Lease shall by
operation of law, devolve upon or pass to any person or persons other than
Customer. A late payment charge of 2% per month (of the amount owed) will be
payable on any payment which Is not paid within ten (10) days of Its due date.
Rent payments paid to Landlord shall first be applied to any unpaid charges on
the account (for example, late penalties, NSF charges, and administrative tees)
and Customer shall immediately pay any deficiency. Upon the occurrence of an
Event of Default, Landlord may (i) terminate this Lease on notice to Customer,
(ii) take control of and repossess the Premises, (iii) remove Customer’s
property from the Premises and dispose of the same in any manner, (iv)
accelerate and declare immediately due all rent for the balance of the Term. The
foregoing remedies and rights of Landlord are cumulative and in addition to any
other rights and remedies to which Landlord may be entitled by applicable law.
Upon Landlord’s election to terminate this Lease, Customer shall immediately
quit and surrender the Premises to Landlord, but Customer shall remain liable
for all of Customer’s payment and performance obligations contained in this
Lease. In the Event of Default, in addition to any other damages to which
Landlord is entitled, Customer shall be liable for Landlord’s reasonable
attorneys’ fees and court costs. such right or remedy. No failure of Landlord to
enforce any term hereof shall be deemed to be a waiver.

 

   

 

 

22. Notices. All notices shall be in writing and (i) personally delivered with
proof of delivery, including by commercial courier, or (ii) mailed, postage
prepaid, to the receiving party, in which case the notice shall be deemed given
three days after deposit in the U.S. mail. Notices shall be sent to the address
of Customer or Landlord set forth in the introduction to this Lease, or at such
other address as may be designated by written notice to the other for such
purpose.     23. Heirs, Assigns, Successors. This Lease shall be binding upon
and inure to the benefit of each of Landlord and Customer, and their respective
heirs, assigns and successors.     24. Subordination. This Lease shall be
subordinate to all existing and future mortgages recorded against the property
of which the Premises is a part. If any such mortgage is foreclosed upon, (i)
this Lease shall continue in force, (ii) Customer’s quiet possession shall not
be disturbed if Customer has not committed an Event of Default, and (iii)
Customer will attorn to and recognize the mortgagee or purchaser at foreclosure
sale as Customer’s landlord for the balance of the Term. This paragraph shall be
self-operating, however, Customer shall promptly execute and deliver to Landlord
any reasonable documents submitted to Customer to confirm the foregoing
provisions of this Section 25.     25. Landlord May Perform. If Customer shall
default in the performance of any obligation herein contained, Landlord may (but
shall not be required to) perform the same for the account of Customer, and
Customer shall reimburse immediately Landlord for the cost thereof upon being
billed for the same.     26. Mechanics Liens. Customer shall not default in the
payment to any contractor or otherwise take any action or tail to take any
action which results in a mechanics or other lien being filed against the
Premises or the property of which the Premises is a part. If any such lien is
filed and if the Customer shall fail to cause such lien to be discharged within
fifteen days after filing thereof, Landlord may pay the amount of such lien or
discharge the same by deposit or by bonding proceedings, for the account of
Customer, and Customer shall reimburse immediately Landlord for the cost thereof
upon being billed for the same.     27. Entire Agreement The Lease, including
any riders, exhibits, or schedules hereto, contains the entire agreement of
Landlord and Customer with respect to the subject matter hereof and incorporates
all prior dealings and negotiations between them related hereto. This Lease may
be amended or modified only by a written agreement signed by both Landlord and
Customer. This Lease may be executed in one or more counterparts. Delivery of a
photocopy, facsimile or electronic copy of this lease shall have the same effect
as delivery of an original executed copy.     28. Surrender. Customer shall
surrender the Premises to Landlord at the end of the Term, broom clean and in
the same condition as the Commencement Date, normal wear and tear only excepted.
“Normal wear and tear” shall be as determined by Landlord using a standard of
commercial reasonableness.     29. Limitation of Landlord’s Llablllty. Landlord
shall not be liable for lost profits, loss of business, interest, increased
expense of operation or any other consequential, incidental, indirect or special
damages, whether caused by breach of contract, breach of warranty, negligence or
otherwise.     30. Waiver of Jury Trlal. Landlord and Customer each hereby waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Lease.     31. Estoppel Certificates. Customer,
shall, within five (5) days of Landlord’s request, execute, acknowledge and
deliver to Landlord a statement in writing certifying that (i) this Lease is
unmodified and in full force and effect; (ii) the date to which rent is payable
hereunder is paid; (iii) that to the knowledge of Customer no default by
Landlord or Customer exists; and (iv) such other matters as may be reasonably
requested by the Landlord.     32. Signs. Landlord shall provide initial signage
identifying Customer’s occupancy of the Premises, consistent with signage
provided to other Customers of the Office Park. Customer shall not erect or
affix any other signage to

 

   

 

 

CUSTOMER: Cipherloc Corporation   TAX ID: 86-0837077       /s/ Michael De La
Garza   Date: 10/31/18 Michael De La Garza, CEO           LANDLORD: North Forest
Office Space-South   TAX ID: 47-2789670 Austin, LLC           /s/ Jon Denton  
Date 10-31-18 Jon Denton, General Manager    

 

   

 

 

NORTH FOREST PROPERTIES

RULES APPLICABLE TO ALL CUSTOMERS AT:

Main Street Commons

 

No Smoking. NO SMOKING or open flames shall be permitted within the Premises.
Customer’s employees, agents or guests may smoke only in outdoor areas within
the Office Park and at a minimum of 20 feet from the building as designated by
Landlord for such purpose, if any.

 

Parking Polley. Spaces closest to the building should be left open and available
for visiting clients and patients to the Office Park. If necessary, Customer may
park directly in front of Premises but neither Customer nor Customer’s
empfoyee(s) may park directly in front of any other Customer’s Premises. ff
parking issues develop Landlord reserves the right to have Customer and/or
Customer’s employee’s park in a designated overflow area. The storage of
vehicles in the Office Park parking lot is prohibited. In addition, during the
winter months (November - April) no vehicles shall be left In the parking lot
between 11:00 PM and 6:00 A.M. unless Customer is actually using the Premises at
that time. Landlord reserves the right to remove vehicles from the Office Park
which are in violation of this Article 33, the cost of which shall be for
Customer’s account.

 

Safety. No candles or open flames are allowed in any part of the Premises for
any reason.

 

Pets. Customer is allowed to have fish in the Premises. No other animals are
allowed in the Premises, with the exception of service animals accompanying
their owners.

 

Awnings. No awning, flagpole or other projections shall be attached to the
exterior walls of the Premises.

 

Garbage. All garbage and refuse shall be kept in appropriate containers in the
Premises and shall be deposited insjde of such dumpsters or other facilities
specified by Landlord.

 

Roof. No attempt shall be made to access or climb upon any roof. No aerial,
antennae, or satellite dishes shall be erected on the roof or on the exterior
walls of the Premises.

 

Excessive Noise. No loud speakers, television sets, radios or other devices
shall be used in a manner so as to be heard or seen outside of the Premises.

 

Interior Temperature. Customer shall keep the Premises at a temperature
sufficiently high to prevent freezing of water in pipes and fixtures.

 

Pests. Customer shall properly store food and other items which attract pests
and rodents so as to minimize the risk of attracting the same into the Premises.

 

Odors. Customer shall not make or permit any odor that Landlord deems
objectionable to emanate from the Premises.

 

Sleeping. No person shall use the Premises as sleeping quarters, sleeping
apartments, or lodging rooms.

 

Permits. Customer shall obtain all permits or licenses necessary to conduct its
business.

 

Sports. Sporting activities (including by way of example only football,
baseball, lacrosse, frisbees, and basketball) shall be permitted only in an area
within the Office Park designated by Landlord, if any.

 

CUSTOMER: Cipherloc Corporation   TAX ID: 86-0837077       /s/ Michael De La
Garza   Date: 10/31/18 Michael De La Garza, CEO    

 



   

 

 [ex10-35_001.jpg]

 



   

 

 

[ex10-35_002.jpg]

 



   

 

 